Title: From Thomas Jefferson to David Campbell, 9 June 1802
From: Jefferson, Thomas
To: Campbell, David


            Dear SirWashington June 9. 1802.
            My ordinary duties render me very slow in answering the favors of my friends. hence this late acknolegement of yours of Feb. 7. recd. Mar. 8.you will doubtless have learned that Doctr. Vandyke has been continued in service. with respect to the disposal of your son now of 12. years of age I can only say what I should do with a son of my own, if I had one to educate. I should continue him at a country school till he was master of the languages I wished him to learn. I should then send him to Wm. & Mary college for mathematics, natural philosophy, & Rhetoric. I do not mention moral philosophy because no lectures can make that plainer than the books themselves written on the subject & which ought to be put into his hands. attendance on lectures on that subject therefore is time lost. I think Wm. & Mary college the best on the continent as far as the subjects go which make an ordinary part of collegiate education. at Philadelphia alone are regular courses of lectures given in Botany, Natural history, Chemistry & Anatomy. after about 2. years therefore at Wm. & Mary, I should send a son for one year to Philadelphia, & if I intended him for the law, he should first read a year or two in the country under good direction, & then go and take a course of lectures in law at Wm. & Mary college. the whole of this course would occupy from 5. to 6. years after the languages are acquired. out of this you can select the parts which come within the plan of education you propose for your son, & know my opinion of the best place where each portion of it can be acquired.—I am happy to learn that the course pursued by the administration gives content. I think the proceedings of the last session of Congress must have been satisfactory to every man not determined to be dissatisfied. accept assurances of my esteem & high respect.
            Th: Jefferson
          